Chief Justice Robertson
delivered the opinion of the court.
This is an action of debt on a promissory note for $66, which had been reduced to $50.by partial payments. Upon an issue on a plea to the jurisdiction, the jury found a verdict for the plaintiff, and thereupon judgment was rendered-for the aggregate of principal and interest which remained due.
The judgment must he reversed. A justice of the peace had exclusive jurisdiction. The statute which extended the jurisdiction of magistrates, and made it concurrent with that of the circuit courts in a certain class of cases, did not augment also the pre-existing jurisdiction of the circuit courts. The justices still retain the exclusive jurisdiction which they possessed prior to that statute; and also have a concurrent jurisdiction in certain cases, ex contracler, which were exclusively cognizable by the circuit courts prior to the enactment of 1828. See Session Acts of 1827, .pag'e 228. -
Wherefore, as it appears from the evidence that the circuit court had no jurisdiction, either exclusive or concurrent, in this case, the judgment must be rever sed and the verdict set aside, and the cause remanded for a new trial; in which if it appear, as it does in this record, that the parties intended to reduce, and therefore did reduce, the principal sum to $50 by the en dorsements on the note, the plaintiff should succeed on his plea to the jurisdiction.